DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because the numbers and the letters identifying the views (i.e. “FIG. 1” - “FIG. 14”) should be larger than the numbers used for the reference characters (see 37 CFR 1.84(u)(2)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
on page 8, line 6, “discloser” should be “disclosure”;
on page 11, line 12, “vector that was used” should be “vector was used”;
on page 11, line 27, it appears that “low complex receiver” should be “low complexity receiver”;
on page 11, line 33, “the expect received” should be “the expected received”;
on page 12, lines 12-13, “ON OFF ON OFF or OFF ON OFF ON” should be “ON-OFF ON-OFF or OFF-ON OFF-ON”;
on page 12, line 13, “ON/OFF” should be “ON-OFF” (see  page 12, line 12);
on page 12, line 14, “ON/OFF” should be “ON-OFF”;
on page 12, line 34 – page 17, line 24, the Examiner suggests using parenthesis and “step” with the reference numbers corresponding to the steps in FIG. 5 – FIG. 8. For example, on page 12, line 34, changing “500” to “(step 500)”;
on page 13, line 1, “respective layer” should be “a respective layer” or “respective layers”;
on page 13, line 31, “OFF ON” should be “OFF-ON”;
on page 13, line 34, “ON OFF” should be “ON-OFF”;
on page 15, line 19, “transmitter” should be “transmitted”;
on page 15, line 22, “them magnitudes” should be “the magnitude”;
on page 15, line 31, “keying(OOK)” should be “keying (OOK)”;
on page 19, line 12, “fulfil” should be “fulfill” and “enable” should be “enabling”;
on page 19, line 19, “is provided” should be “are provided” and the comma should be deleted;
on page 22, line 28, “ON OFF ON OFF or OFF ON OFF ON” should be “ON-OFF ON-OFF or OFF-ON OFF-ON”; and
on page 23, line 10, “ON OFF or OFF ON” should be “ON-OFF or OFF-ON”.  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
a.	in claim 18, line 1, “the receiving comprising” should be “wherein the receiving comprises”;
b.	in claim 18, line 2, “the estimating of the channels” should be “the estimating the channels” (see claim 17, line 5);

d.	in claim 20, line 2, “the selecting of the detection method” should be “the selecting one of the plurality of detection methods” (see claim 17, line 6);
e.	in claim 22, line 1, “the selecting of the detection method” should be “the selecting one of the plurality of detection methods” (see claim 17, line 6);
f.	in claim 23, line 2, “the selecting of the detection method” should be “the selecting one of the plurality of detection methods” (see claim 17, line 6); and
g.	in claim 28, line 2, “to select the detection method” should be “to select one of the plurality of detection methods.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 17, 24 and 25, the limitations “estimating channels for the respective layers” (see lines 5, 9 and 5, respectively) and “selecting … based on a quality between the estimated channels”(see lines 6-7, 10-11 and 6-7, respectively) are inconsistent with the detailed description thereby rendering the respective claims indefinite. (See MPEP 2173.03). According to the claim language, the channels are estimated wherein the quality of the estimated channel is then used for selecting the detection method. However, the specification describes estimating the quality of the channel (i.e. magnitudes of channels |h1| and |h2| on page 10, lines 18-29; or “channel gain” and “quality metrics” on page 14, line 30) and comparing these qualities to select the detection method. (See also page 15, lines 21-30) The detailed description does not describe estimating the channel h1 and h2 and then using a quality of the estimated channels |h1| and |h2| (see “a difference in quality between the estimated channels” in claim 17, lines 6-7; claim 24, lines 10-11 and claim 25, lines 6-7).
With regard to claim 20-22 and 28-30, the term “significantly lower quality” (see claim 20, lines 3, 4 and 7; claim 21, line 2; claim 22, lines 2 and 6; claim 28, lines 4, 6 and 9; claim 29, line 2; and claim 30, lines 2 and 5) renders the respective claims indefinite since it is unclear what constitutes an estimated channel having “significantly lower quality” than another estimated channel within the scope of the claims.
With regard to claim 22, it is unclear what is meant by “whether a largest channel gain of one of the estimated channels and another of the estimated channels is greater than a second threshold” on lines 4-5. “Largest” implies three or more estimated channels but the limitation only refers to two estimated channels (i.e. “one of the estimated channels” and “another of the estimated channels”). Furthermore, is the larger gain of two estimated channels compared to a second threshold? Or is the gain of each estimated channel compared to the second threshold? Based on “largest 
With regard to claim 22, the limitation of “omitting a part of the signal with lower quality and decoding the rest of signal” on lines 8-9 when the conditions on lines 6-7 are met is inconsistent with the description of step 810 in FIG. 8 thereby rendering the claim indefinite. (See MPEP 2173.03) Claim 22, lines 2-5 correspond to steps 804 and 806 in FIG. 8. When the largest channel gain is greater than a “second threshold” (i.e. step 806), the received amplitudes are used to detect the received signal (i.e. step 810), not “omitting a part of the signal with the lower quality” before detection as recited. The description of FIG. 7 includes “omitting a part of the signal with the lower quality” (see step 705) but FIG. 7’s embodiment does not include the determining step on lines 4-5 or omitting a part of signal based on whether the “largest channel gain… is greater than the second threshold” as recited.
With regard to claim 23, it is unclear what is meant by “whether a largest channel gain of one of the estimated channels and another of the estimated channels is greater than a second threshold” on lines 5-6. “Largest” implies three or more estimated channels but the limitation only refers to two estimated channels (i.e. “one of the estimated channels” and “another of the estimated channels”). Furthermore, is the larger gain of two estimated channels compared to a second threshold? Or is the gain of each estimated channel compared to the second threshold? Based on “the largest channel gain is greater than the second threshold” in claim 23, line 7, it appears that the largest channel gain of all the estimated channels is compared to the second threshold.
With regard to claim 23, it is unclear what is meant by “if one of the estimated channels has the difference in channel gains greater than the first threshold” on lines 7-8. Since each estimated channel has a corresponding channel gain, a difference in channel gains is based on two estimated channels, not “one of the estimated channels” as recited in claim 23.
With regard to claim 23, the limitation of “omitting a part of the signal with lower quality and decoding the rest of signal” on lines 9-10 when the conditions on lines 7-9 are met is inconsistent with the description of step 810 in FIG. 8 thereby rendering the claim indefinite. (See MPEP 2173.03) Claim 23, lines 3-6 correspond to steps 804 and 806 in FIG. 8. When the largest channel gain is greater than a “second threshold” (i.e. step 806), the received amplitudes are used to detect the received signal (i.e. step 810), not “omitting a part of the signal with the lower quality” before detection as recited. The description of FIG. 7 includes “omitting a part of the signal with the lower quality” (see step 705), FIG. 7’s embodiment does not include the determining step on lines 5-6 or omitting a part of signal based on whether the “largest channel gain is greater than the second threshold” as recited.
With regard to claims 25, 28-30 and 32, the scope of the respective claims is unclear since each claim includes a preamble (i.e. a receiver) without a transitional phrase that defines the scope of the claim and a body that includes the elements or components of the receiver.
With regard to claim 26, it is unclear how the “envelope detector” relates to the configuration of the receiver to receive and/or estimate as recited in claim 25, lines 4-5. For example, how does the “estimated” signal values by the envelope detector relate to 
With regard to claim 29, it is unclear if “channel gains” on line 3 corresponds to the channel gain of “one of the estimated channels” on lines 1-2, “another of the estimated channels” on line 2 and/or other estimated channels (see claim 25, line 5).
With regard to claim 30, it is unclear what is meant by “whether a largest channel gain of one of the estimated channels and another of the estimated channels is greater than a second threshold” on lines 3-4. “Largest” implies three or more estimated channels but the limitation only refers to two estimated channels (i.e. “one of the estimated channels” and “another of the estimated channels”). Furthermore, is the larger gain of two estimated channels compared to a second threshold? Or is the gain of each estimated channel compared to the second threshold? Based on “largest channel gain is greater than the second threshold” in claim 30, lines 5-7, it appears that the largest channel gain of all the estimated channels is compared to the second threshold.
With regard to claim 30, the limitation of “omitting a part of the signal with lower quality and decoding the rest of signal” on lines 6-7 when the conditions on lines 4-6 are  met is inconsistent with the description of step 810 in FIG. 8 thereby rendering the claim indefinite. (See MPEP 2173.03) Claim 30, lines 1-4 correspond to steps 804 and 806 in FIG. 8. When the largest channel gain is greater than a “second threshold” (i.e. step 806), the received amplitudes are used to detect the received signal (i.e. step 810), not “omitting a part of the signal with the lower quality” before detection as recited. The description of FIG. 7 includes “omitting a part of the signal with the lower quality” (see 
With regard to claim 31, it is unclear what is meant by “whether a largest channel gain of one of the estimated channels and another of the estimated channels is greater than a second threshold” on lines 4-5. “Largest” implies three or more estimated channels but the limitation only refers to two estimated channels (i.e. “one of the estimated channels” and “another of the estimated channels”). Furthermore, is the larger gain of two estimated channels compared to a second threshold? Or is the gain of each estimated channel compared to the second threshold? Based on “the largest channel gain is greater than the second threshold” in claim 31, line 7, it appears that the largest channel gain of all the estimated channels is compared to the second threshold.
With regard to claim 31, “if one of the estimated channels has the difference in channel gains greater than the first threshold” on lines 5-7 does not seem to make sense. Since each estimated channel has a corresponding channel gain, a difference in channel gains is based on two estimated channels, not “one of the estimated channels” as recited in claim 31.
With regard to claim 31, the limitation of “omitting a part of the signal with lower quality and decoding the rest of signal” on lines 8-9 when the conditions on lines 5-7 are met is inconsistent with the description of step 810 in FIG. 8 thereby rendering the claim indefinite. (See MPEP 2173.03) Claim 31, lines 2-5 correspond to steps 804 and 806 in FIG. 8. When the largest channel gain is greater than a “second threshold” (i.e. step 806), the received amplitudes are used to detect the received signal (i.e. step 810), not 
With regard to claim 32, it is unclear how the arrangement of the receiver as a wake-up receiver relates to the receiver configuration in claim 25. For example, the arrangement does not include any additional elements that relates to the receiver.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BETSY DEPPE/Primary Examiner, Art Unit 2633